12/11/2015
                                                                                                   FILED IN
                                                                                            1st COURT OF APPEALS
                                        AMENDED NOTICE OF APPEALS                               HOUSTON, TEXAS
                                      ASSIGNMENT OF COURT OF APPEALS                        12/11/2015 4:53:01 PM
                                                                                            CHRISTOPHER A. PRINE
TO: FIRST COURT OF APPEALS                                                                           Clerk

FROM: DEPUTY CLERK: DUANE C. GILMORE
      CHRIS DANIEL, DISTRICT CLERK
      HARRIS COUNTY, TEXAS


CASE NO:     2015-00723            COURT:    190TH           TENTATIVE DUE DATE:          11/16/2015
APPEAL TYPE       ACCELERATED                                   CASE STATUS:           READY DOCKET
APPELLANT:        GLENN HERBERT JOHNSON
                  LINEBARGER GOGGAN BLAIR & SAMPSON, L.L.P., EMILY KING WATKINS AND ANTHONY W.
APPELLEE:
                  NIMS


EVENT FILE DATE        11/6/2015            NUMBER OF DAYS: 10
EVENT CODES;      NA
FILED BY:     GLENN HERBERT JOHNSON                   TBN:      1 (Pro Se)
DATE ORDER SIGNED         8/17/2015
COURT ASSIGNED TO:        FIRST COURT OF APPEALS
IMAGE NO:     67706454, 66652727, 66652728      VOLUME:                         PAGE:
MOTION FOR NEW TRIAL FILING DATE:             : N/A
NOTES:       APPELLATE CASE NO: 01-15-00950-CV

                                                       CHRIS DANIEL
                                                       Harris County, District Clerk


                                                       By: /s/ DUANE C. GILMORE
                                                              DUANE C. GILMORE, Deputy

BC       NOTICE OF APPEAL FILED
BG       NOTICE OF APPEAL FILED – GOVERNMENT
C        JUDGMENT BEING APPEALED
D-       ACCELERATED APPEAL
OA       NO CLERK’S RECORD REQUEST FILED W/NOTICE OF APPEAL
O        CLERK’S RECORD REQUEST FILED (W/NOTICE OF APPEAL)
NA       AMENDED NOTICE OF APPEAL